Exhibit 10.3

STOCKHOLDER AGREEMENT

THIS STOCKHOLDER AGREEMENT (this “Agreement”) is made as of the 23rd day of
August, 2011 by and between InfoSpace, Inc., a Delaware corporation (the
“Company”), and Cambridge Information Group I LLC, a Delaware limited liability
company (the “Investor”).

RECITALS

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto have entered into that certain Securities Purchase Agreement
(the “Purchase Agreement”) pursuant to which the Company is selling to the
Investor and the Investor is purchasing from the Company, shares of the
Company’s Common Stock, par value $0.0001 per share (the “Common Stock”) and a
warrant to purchase additional shares of the Company’s Common Stock;

WHEREAS, as contemplated in the Purchase Agreement, the parties are entering
into this Agreement in connection with the Closing; and

WHEREAS, any capitalized terms not defined herein shall have the meanings set
forth in the Purchase Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises made herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

1. Board Representation.

(a) Until the earlier of (i) August 23, 2017 and (ii) such date and time as the
Investor, together with the Investor’s Affiliates, no longer beneficially hold
at least 1,000,000 shares (as adjusted for stock splits, stock dividends and the
like) of Common Stock (the “Representation End Date”), the Investor shall be
entitled to designate one (1) person to serve as a member of the Board of
Directors (the “Board”) of the Company (the “Investor Representative”).
Initially, the Investor Representative shall be Andrew Snyder (“Snyder”), who
shall be appointed by the Board immediately following the Closing to fill an
existing vacancy. If at any time the Investor desires to remove, with or without
cause, an Investor Representative, the Investor shall be entitled to designate a
replacement Investor Representative to serve as a member of the Board, in
accordance with Section 1(b).

(b) If, at any time prior to the Representation End Date, Snyder (or any other
individual who becomes the Investor Representative in accordance with this
Section 1(b)) is no longer available to serve on the Board, whether by
resignation, removal, death or otherwise, the Investor shall have the right to
designate another individual as the Investor Representative, provided that such
individual is reasonably acceptable to the Company’s Nominating and



--------------------------------------------------------------------------------

Governance Committee. Following the determination that such individual is
reasonably acceptable to the Company’s Nominating and Governance Committee, he
or she shall be appointed by the Board to fill the resulting vacancy.

(c) The Company shall take such action as is necessary to cause the Investor
Representative to be nominated for election at any meeting of the Company’s
stockholders at which directors in the class in which such Investor
Representative serves are elected, as applicable, in accordance with the
Company’s certificate of incorporation and bylaws, as may be amended from time
to time.

(d) The Investor Representative shall be entitled to compensation from the
Company, reimbursement of costs and expenses, indemnification and directors and
officers insurance coverage, each consistent with the Company’s practices and
policies with respect to non-employee directors.

2. M&A Committee. Within three (3) months following the Closing, the Company
shall cause the Board to create a new committee of the Board (the “M&A
Committee”), with such authority and responsibilities as the Board may determine
from time to time. Until the Representation End Date, the Investor
Representative shall be entitled to serve as a member of the M&A Committee. The
other members of the M&A Committee shall be determined by the Board from time to
time. If the Board elects to appoint a chairman of the M&A Committee, such
chairman shall be the Investor Representative for a term of one (1) year. After
such one year term, the chairman of the M&A Committee may be selected at the
Board’s discretion. The M&A Committee may be dissolved by the Board at any time
after three years from the Closing.

3. Additional Purchases of Common Stock. For purposes of Section 4.3 of Article
4 of the Company’s Amended and Restated Certificate of Incorporation (as amended
by that certain Certificate of Amendment to Amended and Restated Certificate of
Incorporation filed with the Secretary of State of the State of Delaware on
June 4, 2009, the “Certificate of Incorporation”), the Board has approved the
Acquisition by the Investor of the Shares and up to 1,000,000 shares of Common
Stock (as adjusted for stock splits, stock dividends and the like occurring
after the date of this Agreement) upon exercise of the Warrant. In addition, so
long as the Investor Representative is a member of the Board, if the Investor
delivers a Request to Acquire additional shares of Common Stock, the Board (or a
committee of the Board which has been delegated the Board’s duties and powers
under Article 4) will promptly, in accordance with Section 4.3 of Article 4 of
the Certificate of Incorporation, authorize such proposed Acquisition, provided
that the number of shares of Common Stock that the Investor proposes to Acquire
does not, together with the number of shares of Common Stock beneficially owned
by the Investor as of the date of the Request (including the maximum number of
shares then issuable on exercise of the Warrant whether held by the Investor or
transferred by the Investor to its Affiliates and CIG employees in accordance
with this Agreement), exceed the Maximum Ownership Level (as hereinafter
defined). The term “Maximum Ownership Level” means the number of shares that is
equal to 10% of the sum of the number of shares of Common Stock outstanding as
of the date of any such proposed Acquisition plus the maximum number of shares
issuable upon exercise of the Warrant (in each case as adjusted for stock
splits, stock dividends and the like occurring after the date of this
Agreement); provided, however, to the extent the Maximum Ownership Level

 

-2-



--------------------------------------------------------------------------------

exceeds 3,999,489 shares of Common Stock, the Investor shall only be able to
acquire in excess of 3,999,489 shares of Common Stock in increments of up to
500,000 shares of Common Stock each calendar year. As used in this Section 3,
the terms “Acquire”, “Acquisition” and “Request” shall have the respective
meanings set forth in Article 4 of the Certificate of Incorporation. This
Section 3 shall terminate at such time as the Investor Representative ceases to
be a member of the Board for any reason; provided, however, any shares of Common
Stock previously acquired by the Investor prior to such time and any remaining
shares of Common Stock issuable upon exercise of the Warrant shall continue to
be treated as having been authorized by the Board to be Acquired by the Investor
in accordance with Article 4 of the Certificate of Incorporation. For the
avoidance of doubt, nothing in this Section 3 shall give the Investor the right
to acquire additional shares of Common Stock from the Company (other than
pursuant to the Warrant).

4. Standstill. From the date of Closing until the earlier of (a) August 23, 2017
and (b) such time as the Investor Representative ceases to be a member of the
Board, plus thirty (30) days, the Investor shall not, and shall not authorize or
permit the Investor Representative (other than in his or her capacity as a
member of the Board) or any of Affiliate of the Investor or their respective
representatives to, without the prior written approval of the Board:

(a) publicly offer, propose or make any public announcement with respect to, any
tender, merger, consolidation, business combination, other extraordinary
transaction involving the Company or any material portion of its business or any
purchase of all or any substantial part of the assets of the Company or any
material portion of its business, provided that this restriction shall not
restrict the Investor from voting its shares of the Company as it chooses in its
capacity as a stockholder of the Company;

(b) make or participate in any “solicitation” of “proxies” (as such terms are
defined under Regulation 14A of the Exchange Act) to vote, or otherwise publicly
seek or propose, alone or in concert with others, to affect the control of the
management or the Board or any of the businesses, operations or policies of the
Company;

(c) alone or in concert with others, call or seek to call a special meeting of
the stockholders of the Company or nominate any person as a director or propose
any matter to be voted upon by stockholders of the Company; or

(d) alone or in concert with others, request that the Company include in its
proxy materials (i) the nomination of any person for election as a director
pursuant to Rule 14a-11 of Regulation 14A under the Exchange Act, or (ii) any
stockholder proposal pursuant to Rule 14a-8 of Regulation 14A under the Exchange
Act.

5. Registration Rights.

(a) Definitions. For purposes of this Section 5, the following terms shall have
the following meanings:

(i) “Form S-1” means such form under the Securities Act as is in effect on the
date hereof or any successor registration form under the Securities Act
subsequently adopted by the SEC which permits inclusion or incorporation of
substantial information by reference to other documents filed by the Company
with the SEC.

 

-3-



--------------------------------------------------------------------------------

(ii) “Form S-3” means such form under the Securities Act as is in effect on the
date hereof or any successor registration form under the Securities Act
subsequently adopted by the SEC which permits inclusion or incorporation of
substantial information by reference to other documents filed by the Company
with the SEC.

(iii) “Issuer Free Writing Prospectus” means an issuer free writing prospectus,
as defined in Rule 433 under the Securities Act, relating to an offer of the
Registrable Securities.

(iv) “Prospectus” means the prospectus included in any Registration Statement
(including a prospectus that discloses information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A promulgated under the Securities Act), as amended or supplemented by
any prospectus supplement with respect to the terms of the offering of any
portion of the Registrable Securities covered by such Registration Statement,
any Issuer Free Writing Prospectus related thereto, and all other amendments and
supplements to such prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such prospectus.

(v) “Registration Statement” means any registration statement of the Company
under the Securities Act which permits the public offering of any of the
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus, amendments and supplements to such registration statement,
including post-effective amendments, all exhibits and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.

(vi) “SEC” means the United States Securities and Exchange Commission.

(vii) “Shelf Registration Statement” means a Registration Statement of the
Company filed with the SEC on either (a) Form S-3 (or any successor form or
other appropriate form under the Securities Act) or (b) if the Company is not
permitted to file a Registration Statement on Form S-3, an evergreen
Registration Statement on Form S-1 (or any successor form or other appropriate
form under the Securities Act), in each case for an offering to be made on a
continuous or delayed basis pursuant to Rule 415 under the Securities Act
covering Registrable Securities.

(b) Shelf Registration. From and after the date that is eighteen (18) months
from the date hereof, while an Investor Representative serves on the Board (plus
a period of three (3) months following the Representation End Date), within
thirty (30) days upon receiving a written request by the Investor, the Company
shall file with the SEC a Shelf Registration Statement relating to the offer and
sale of all of the shares of Common Stock held by the Investor from time to time
(including but not limited to the Shares and the Warrant Shares) (the

 

-4-



--------------------------------------------------------------------------------

“Registrable Securities”) in accordance with the methods of distribution elected
by the Investor and set forth in the Shelf Registration Statement and shall use
its reasonable best efforts to cause such Shelf Registration Statement to be
declared effective under the Securities Act as promptly as practicable after the
filing thereof.

(i) The Company shall use its reasonable best efforts to keep such Shelf
Registration Statement continuously effective under the Securities Act in order
to permit the Prospectus forming a part thereof to be usable by the Investor
until the earlier of (i) the date as of which all of the Registrable Securities
have been sold pursuant to the Shelf Registration Statement or another
Registration Statement filed under the Securities Act (but in no event prior to
the applicable period referred to in Section 4(3) of the Securities Act and Rule
174 thereunder) and (ii) the date as of which the Investor is permitted to sell
its Registrable Securities without registration pursuant to Rule 144(b)(1)(i)
under the Securities Act without volume limitation or other restrictions on
transfer thereunder (such period of effectiveness, the “Shelf Period”).

(ii) The Company shall be entitled to postpone (but not more than once in any
6-month period), for a reasonable period of time not in excess of 60 days, the
filing or initial effectiveness of, or suspend the use of, a Shelf Registration
Statement if the Company delivers to the Investor a certificate signed by both
the chief executive officer and chief financial officer of the Company
certifying that, in the good faith judgment of the Board, such registration,
offering or use would reasonably be expected to materially adversely affect or
materially interfere with any bona fide material financing of the Company or any
material transaction under consideration by the Company or would require the
disclosure of information that has not been, and is not otherwise required to
be, disclosed to the public, the premature disclosure of which would materially
adversely affect the Company. Such certificate shall contain, if requested by
the Investor (and subject to its entering into a customary confidentiality
obligation as to such information), a reasonably detailed statement of the
reasons for such postponement or suspension and an approximation of the
anticipated delay.

(c) Other Agreements. In the event the Company enters into an agreement with any
person pursuant to which it agrees to register any equity securities of the
Company under the Securities Act for the account of any holder of such equity
securities, then the Company shall be obligated to grant “piggyback”
registration rights to the Investor on terms no less favorable than the
registration rights granted to such holder.

(d) Obligations of the Company. Whenever required under this Section 5 to effect
the registration of any Registrable Securities, the Company shall, as
expeditiously as reasonably possible:

(i) Prepare and file with the SEC a Registration Statement with respect to such
Registrable Securities and use all commercially reasonable efforts to cause such
Registration Statement to become effective, and, upon the request of the
Investor, keep such Registration Statement effective during the Shelf Period;
provided, however, that before filing a Registration Statement or Prospectus
(including any Issuer Free Writing Prospectus related thereto) or any amendments
or supplements thereto (including documents that would be incorporated or deemed
to be incorporated therein by reference), the Company shall furnish or

 

-5-



--------------------------------------------------------------------------------

otherwise make available to the Investor, their counsel and the managing
underwriter(s), if any, copies of all such documents proposed to be filed, which
documents will be subject to the reasonable review and comment of such counsel,
and such other documents reasonably requested by such counsel, including any
comment letter from the SEC, and, if requested by such counsel, provide such
counsel reasonable opportunity to participate in the preparation of such
Registration Statement and each Prospectus included therein (including any
Issuer Free Writing Prospectus related thereto) and such other opportunities to
conduct a reasonable investigation within the meaning of the Securities Act,
including reasonable access to the Company’s books and records, officers,
accountants and other advisors.

(ii) Prepare and file with the SEC such amendments and supplements to such
Registration Statement and the Prospectus used in connection with such
Registration Statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement during the Shelf Period.

(iii) Furnish to the Investor such numbers of copies of a Prospectus, including
a preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as the Investor may reasonably request in order to
facilitate the disposition of Registrable Securities owned by them.

(iv) Use all commercially reasonable efforts to register and qualify the
securities covered by such Registration Statement under such other securities or
Blue Sky laws of such jurisdictions as shall be reasonably requested by the
Investor; provided, that the Company shall not be required in connection
therewith or as a condition thereto to qualify to do business or to file a
general consent to service of process in any such states or jurisdictions unless
the Company is already qualified to do business or subject to service of process
in that jurisdiction.

(v) In the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter of such offering. The Investor shall also enter into
and perform its obligations under such an agreement.

(vi) Notify the Investor at any time when a Prospectus relating to such
Registration Statement is required to be delivered under the Securities Act of
the happening of any event as a result of which the Prospectus included in such
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances then existing, such obligation to continue for 120 days, and
following such notification, and subject to the provisions of this Agreement,
promptly prepare and furnish to the Investor a reasonable number of copies of a
supplement to or an amendment of such Prospectus as may be necessary so that, as
thereafter delivered to the purchasers of such shares, such Prospectus shall not
include any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading or incomplete in light of the circumstances then existing.

 

-6-



--------------------------------------------------------------------------------

(vii) Cause all such Registrable Securities registered pursuant to this
Section 5 to be listed on each national securities exchange or trading system on
which similar securities issued by the Company are then listed.

(viii) Provide a transfer agent and registrar for all Registrable Securities
registered pursuant hereunder and a CUSIP number for all such Registrable
Securities, in each case not later than the effective date of such registration.

(ix) Use its commercially reasonable efforts to furnish, on the date that such
Registrable Securities are delivered to the underwriters for sale, if such
securities are being sold through underwriters, (i) an opinion, dated as of such
date, of the counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, if any, and
(ii) a “comfort” letter dated as of such date, from the independent certified
public accountants of the Company, in form and substance as is customarily given
by independent certified public accountants to underwriters in an underwritten
public offering, addressed to the underwriters.

6. Insider Trading. The Investor agrees to comply, and shall cause the Investor
Representative to comply, with the Company’s insider trading policies in effect
from time to time, including, but it not limited to, any blackout periods and
pre-clearance requirements under such policies.

7. Lockup.

(a) Subject to Sections 7(b) and 7(c), Investor agrees that, without the prior
written consent of the Company (which may be withheld for any reason), it will
not directly or indirectly sell, transfer, offer to sell or transfer, grant any
option for the sale or transfer of, or otherwise dispose (“Dispose” or
“Disposition”) of any shares of Common Stock acquired pursuant to the Purchase
Agreement or upon exercise of the Warrant (the “Investment Shares”), except that
(i) from August 23, 2012, Investor may Dispose of up to 50% in aggregate of the
Investment Shares; and (ii) from and after February 23, 2013, Investor may
Dispose of any and all Investment Shares; provided, however, that such
restrictions will terminate as to all Shares (i) upon a Change of Control (as
defined in the Warrant), and (ii) six (6) months following the consummation of
an Extension Expiration Event (as defined in the Warrant).

(b) Notwithstanding Section 7(a), Investor may, from time to time, transfer all
or any of the Investment Shares to an Affiliate of Investor, or Warrant Shares
to an employee of Cambridge Information Group, Inc., a Maryland corporation
(“CIG”); provided, that transfers to employees of CIG shall not exceed 10% of
the Warrant Shares, in the aggregate; provided, further that in each such case
the Investor shall have first delivered to the Company notice of the proposed
transfer (including the name of the proposed transferee and such other
information as is reasonably necessary to confirm that such proposed transferee
is an Affiliate of Investor or an employee of CIG, as applicable) and (ii) the
proposed transferee has executed and delivered to the Company an acknowledgement
(in such form as the Company reasonably requests) that it shall be bound by the
restrictions set forth in this Section 7 with respect to the Investment Shares
so transferred.

 

-7-



--------------------------------------------------------------------------------

(c) If Investor surrenders the Warrant to the Company for cancellation at any
time prior to the exercise (in whole or in part) of the Warrant, the
restrictions set forth in this Section 7 shall terminate.

(d) Any Disposition of Investment Shares made in contravention of any of the
provisions of this Section 7 shall not be recognized by the Company and shall be
void and of no effect.

8. Miscellaneous.

(a) Successors and Assigns. This Agreement may not be assigned by a party hereto
without the prior written consent of the Company or the Investor, as
applicable. The provisions of this Agreement shall inure to the benefit of and
be binding upon the respective permitted successors and assigns of the
parties. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations, or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

(b) Counterparts; Execution. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile or portable document format (PDF), which shall be
deemed an original.

(c) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

(d) Notices. Any notice required or permitted under this Agreement shall be
given in writing and shall be deemed effectively given as hereinafter described
(i) if given by personal delivery, then such notice shall be deemed given upon
such delivery, (ii) if given by telecopier, then such notice shall be deemed
given upon receipt of confirmation of complete transmittal, (iii) if given by
mail, then such notice shall be deemed given upon the earlier of (A) receipt of
such notice by the recipient or (B) three days after such notice is deposited in
first class mail, postage prepaid, and (iv) if given by an internationally
recognized overnight air courier, then such notice shall be deemed given one day
after delivery to such carrier. All notices shall be addressed to the party to
be notified at the address as follows, or at such other address as such party
may designate by ten days’ advance written notice to the other party:

If to the Company:

InfoSpace, Inc.

601 108th Avenue NE, Suite 1200

Bellevue, WA 98004

Attention: General Counsel

Fax: 425.201.6167

 

-8-



--------------------------------------------------------------------------------

With a copy to:

Perkins Coie LLP

1201 Third Avenue, Suite 4800

Seattle, WA 98101

Attention: Andrew Bor

Fax: 206.359.9577

If to the Investor:

Cambridge Information Group I LLC

c/o Cambridge Information Group, Inc.

7200 Wisconsin Avenue, Suite 601

Bethesda, Maryland 20814 USA

Attention: Larisa A. Trainor, Esq.

Fax: 301.961.6790

With a copy to:

Fried, Frank, Harris, Shriver & Jacobson LLP

801 17th Street, NW

Washington, D.C. 20006

Attention: Brian Mangino

Fax: 202.639.70003

(e) Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Investor.

(f) Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.

(g) Governing Law; Consent to Jurisdiction. This Agreement shall be governed by,
and construed in accordance with, the internal laws of the State of Delaware
without regard to the choice of law principles thereof. Each of the parties
hereto irrevocably submits to the exclusive jurisdiction of the courts of the
State of Washington located in King

 

-9-



--------------------------------------------------------------------------------

County and the United States District Court for the Western District of
Washington for the purpose of any suit, action, proceeding or judgment relating
to or arising out of this Agreement and the transactions contemplated
hereby. Service of process in connection with any such suit, action or
proceeding may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement. Each of
the parties hereto irrevocably consents to the jurisdiction of any such court in
any such suit, action or proceeding and to the laying of venue in such
court. Each party hereto irrevocably waives any objection to the laying of venue
of any such suit, action or proceeding brought in such courts and irrevocably
waives any claim that any such suit, action or proceeding brought in any such
court has been brought in an inconvenient forum.

[signature page follows]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

The Company:       INFOSPACE, INC.       By:   /s/ William Ruckelshaus      
Name:   William Ruckelshaus       Title:   CEO and President

 

The Investor:       CAMBRIDGE INFORMATION GROUP I LLC       By:   /s/ Andrew
Snyder       Name:   Andrew Snyder       Title:   CEO

[Signature Page to the Stockholder Agreement]